Title: To James Madison from Justin Pierre Plumard de Rieux, 19 February 1789
From: Derieux, Justin Pierre Plumard
To: Madison, James


Sir
feby 19th. 1789
Doctor Gilmer inform me that you had been kind anougth, as to send me, Mr Mazzei Book, by some person, of which he cannot recollect the name; I should take as a great favour, if you woud be so obliging as to let me know by Colo. Ths. Bell of Charlotteville, or Capt Ths. Walker, Where I must apply for to Get that book. I am respectfully Sir your most obedt & most Hble Servant
P De Rieux philip Mazzei Son in Law
